COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS



Case number: 01-14-00452-CV

Style: Cameron International Corporation, Appellant v. Jeremy Guillory, Appellee

Type of motions:       Motion to Expedite Issuance of the Mandate
                       Emergency Motion for Temporary Relief

Party filing motion:   Appellant


       It is ordered that the motion to expedite issuance of the mandate is granted. The
       mandate shall issue instanter. The emergency motion for temporary relief is dismissed
       as moot.




Judge’s signature:     /s/ Jane Bland
                       Justice Bland
                       Acting for the Court

Panel consists of Justices Higley, Bland, and Sharp.




Date: October 23, 2014